Citation Nr: 0604032	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently assigned a 30 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to April 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2004, 
and that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for Remand: To schedule the veteran for a hearing 
before the Board at the RO in Chicago, Illinois.

The veteran testified at a hearing before the Board in 
Chicago, Illinois in November 2003.  However, a letter was 
sent to the veteran in January 2006 in which he was informed 
that the Veterans Law Judge who had conducted that hearing 
was no longer employed by the Board.  The letter stated that 
the law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal.  The veteran was further notified that he had a 
right to another hearing, and it was requested that he 
complete and return a form indicating whether he wished to 
have another hearing, and if so, what type of hearing.  The 
veteran completed and returned the form later that month 
indicating that he wanted to attend a hearing before a 
Veterans Law Judge at the regional office as well as a 
videoconference hearing before a Veterans Law Judge at the 
regional office.  He subsequently submitted another copy of 
the form that month noting that he wanted to attend a hearing 
before a Veterans Law Judge at the regional office.  

The failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2005).  
Therefore, the veteran should be scheduled for a hearing 
before the Board at that RO in Chicago, Illinois.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Pittsburgh RO for the following action:


The RO should schedule the veteran for a 
Travel Board hearing with a Veterans Law 
Judge and arrange for the veteran's 
local representative to review the 
claims file in preparation for the 
hearing.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

